Cuff, J.
Action is to foreclose a mortgage on realty. Defendant is the owner of the mortgaged premises — an apartment house. Defendant claims that the coal was not part of the security given for the loan. The mortgage contains this clause: “ Together with all appurtenant fixtures and articles of personal property belonging to the owner of said premises now or hereafter attached to or used in connection with said premises.”
An owner may mortgage what he has at the time the mortgage is executed as well as anything to which he might subsequently obtain complete title. (Prisco & Soverio v. Bifulco Bros., 234 App. Div. 122.) Defendant mortgaged this coal by the clause above quoted from the mortgage. It was delivered, put in the bin in the cellar, and appropriated to the use of the premises. Certainly coal is used “ in connection with ” an apartment house. In fact, it is a necessary element to maintain one.
Motion denied.